 Case 2:19-cv-03870-RRM-RLM Document 5 Filed 08/23/19 Page 1 of 4 PageID #: 18


 UNTIED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------------)(
 ROBERTA LUDWIG
                                                                                  VERIFIED ANSWER
                                                       Plaintiff,                 Case #2:19-CV-03870
        -against-
                                                                                  Jury Trial Demanded
 MARIANNE TASKER

                                                       Defendant.
 ----------------------------------------------------------------------------)(


                 Defendant, MARIANNE TASKER, by her attorneys, BRUNO, GERBINO &

SORIANO, LLP, states upon information and belief as and for her answer to the plaintiffs complaint:

                 FIRST: Defendant denies each and every allegation contained in paragraphs numbered

"9", "11 ", "12", "13", "14", "15", "16", "17", "18", "20", '21 ", and "22" of the plaintiffs complaint.

                 SECOND: Defendant denies having knowledge or information sufficient to form a

belief as to each and every allegation contained in paragraphs numbered "l ", "3", "7", "8", and "10" of

the plaintiffs complaint.

                 THIRD: Defendant denies having knowledge or information sufficient to form a belief

as to each and every allegation contained in paragraphs numbered "4" and "19" of the plaintiffs

complaint, and refers all questions of law and fact to this Honorable Court and the triers of fact at the

trial of this action.

                              AS AND FOR A FIRST AFFIRMATIVE DEFENSE

                 FOURTH: If the plaintiff has been injured and damaged as alleged in plaintiffs

complaint, upon information and belief, such injuries and damages were caused, in whole or in part, or

were contributed to by reason of the carelessness, negligence or want of care on the part of the plaintiff

and not by any carelessness, negligence or want of care, on the part of the defendant, and if any

carelessness, negligence or want of care other than that of the plaintiff were caused or contributed to

said alleged injuries and damages, it was the carelessness, negligence or want of care on the part of
Case 2:19-cv-03870-RRM-RLM Document 5 Filed 08/23/19 Page 2 of 4 PageID #: 19


some other party or persons, firm or corporation, his, its or their agents, servants or employees over

whom defendant has no control and for whose, carelessness, negligence or want of care defendant is

not and was not responsible or liable.

                         AS AND FOR A SECOND AFFIRMATIVE DEFENSE

               FIFTH: That whatever injuries and/or damages were sustained by the plaintiff at the

time and place alleged in the complaint were in whole or in part the result of the plaintiffs own

culpable conduct.

                          AS AND FOR A THIRD AFFIRMATIVE DEFENSE

               SIXTH: Upon information and belief, any part or future costs and/or expenses incurred

or to be incurred by the plaintiff for medical care, dental care, custodial care or rehabilitation services,

loss of earnings or other economic loss, has been or will with reasonable certainty be replaced or

indemnified in whole or in part from a collateral source as defined in Section 4545(c) of the New York

Civil Practice Law and Rules.

               EIGHTH: If any damages are recoverable against the said answering defendant, the

amount of such damages shall be diminished by the amount of the funds which plaintiff has or shall

receive from such collateral source.

               WHEREFORE, defendant demands judgment dismissing the plaintiffs complaint

herein, together with the costs and disbursements of this action.

Dated: Melville, New York
       August 21, 2019
Case 2:19-cv-03870-RRM-RLM Document 5 Filed 08/23/19 Page 3 of 4 PageID #: 20


TO:
                                            Yours, etc.,
      BALSAM LAW FIRM, PLLC.
      Attorneys for Plaintiff
                                                                        SORIANO, LLP.
      315 Madison A venue, Ste. 13 06
      New York, NY 10017
      (212) 286-8899                        By: -Hi~==----::1--:::::::::-:::-:::;~~~-;-;:-;;
                                                                 GERBINO VG0555
                                            Attorneys for e dant( s)
                                            445 Broad Hollow Road, Ste. 420
                                            Melville, NY 11747-3601
                                            (631) 390-0010
                                            Our File #H0180-3020
         Case 2:19-cv-03870-RRM-RLM Document 5 Filed 08/23/19 Page 4 of 4 PageID #: 21
Index No .: 2:.J9-CV-Q3870

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEWYORK
ROBERT A LUDWIG

                                                                                 Plaintiff(s),

                             -against-

MARIANNE TASKER

                                                                                 Defendant( s)



              VERIFIED ANSWER & DISCOVERY DEMANDS

                                           BRUNO, G ERBINO & SORIANO,                LLP
                                                  Attorney(s) for Defendant(s)
                                               445 Broad Hollow Road - Suite 220
                                                   Melville, New York 11747
                                                        (631) 390-0010
                                                        70 Hilltop Road
                                                   Ramsey, New Jersey 07446
                                                        (201) 995-1394

                                                       BGS@BGSLA W-NY .COM


                                                      File No.: HOIS0- 3020


the best of my kn owledge, information and belief, form ed after an inquiry reasonable under th
docum ent, or the contentions contained therein, are not frivolous.

Dated:     August 21. 2019


Service of a copy of the within                                                                              is hereby admitted.

Dated,

                                                                                 Attorney(s) for
Sir: Please take notice
0 NOTICE OF EN TRY
that the within is a (certified) true copy ofa
duly entered in the office of the Clerk of the within named Court on
0 N OTICE OF SETTLEMEN T
that an order                                                               of which the within is a true copy will be presented for
settlement to the HON .                                                        one of the Judges of the within named Court, at
on the                    day of                          at               m.
